DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on 5/19/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al (U.S. Pub #2016/0300999).
With respect to claim 1, Yi teaches a memory device, comprising: 
an interconnect comprising a spin orbit coupling (SOC) material (Fig. 1B, 1107, Paragraph 31-32); and 
a free magnetic layer (Fig. 1B, 1104-1106 and Paragraph 17 and 32) on the interconnect, a barrier material (Fig. 1B, 1103) over the free magnetic layer and a fixed magnetic layer (Fig. 1B, 1102 and Paragraph 31) over the barrier material, 
wherein the free magnetic layer comprises an antiferromagnet (Paragraph 17 and 32).
With respect to claim 2, Yi teaches that the free magnetic layer comprises an AFM material including one of: Ir, Pt, Mn, Pd, Fe (Paragraph 17 and 32) and a quasi-two-dimensional triangular AFM including Ni(1-x)MxGa2S4, where “M’ includes one of: Mn, Fe, Co or Zn.
With respect to claim 3, Yi teaches that the AFM material is approximately 1 to 20 nm in thickness (Paragraph 17).  
With respect to claim 4, Yi teaches that the SOC material of the interconnect includes 3D materials such as one or more of B-Tantalum (B-Ta), Ta, B-Tungsten (B-W), W, Pt, Copper (Cu) doped with elements such as Iridium, Bismuth and any of the elements of 3d, 4d, 5d, and 4f, 5f periodic groups (Paragraph 32). 
With respect to claim 5, Yi teaches that the SOC material comprises one or more of Pt, Ta, W, WOx, CuBi, BiOx, Bi2Se3, Bi2Sb3, SrIrO3, and a stack of LaAlO3 (LAO) and SrTiO3 (Paragraph 32).  
With respect to claim 11, Yi teaches the fixed magnetic layer comprises a ferromagnet (FM) including any combination of Co, Fe, Ge, Ga, or one or more of Co, Fe, Ni alloys, multilayer hetero-structures, oxide ferromagnets, garnets, or Heusler alloys, and wherein the fixed magnetic layer is approximately 1 to 20 nm in thickness (Paragraph 17 and 31-32).  
With respect to claim 12, Yi teaches that the barrier material comprises a tunneling barrier material comprising one of Mg, Al, and Ti, and wherein the tunneling barrier material is approximately 0.5 to 10 nm in thickness (Paragraph 17).  
With respect to claim 13, Yi teaches that the memory device comprises an AFM-based perpendicular spin orbit torque (pSOT) embedded MRAM or SRAM (Paragraph 31).
With respect to claim 14, Yi teaches a memory device, comprising: a spin orbit coupling (SOC) interconnect (Fig. 1B, 1107 and Paragraph 31-32); 
an antiferromagnet (AFM) free magnetic layer (Fig. 1B, 1106 and Paragraph 17 and 32) on the SOC interconnect; and -4- 
Serial No.: 16/236,060Art Unit: 2826a ferromagnetic magnetic tunnel junction (MTJ) device on the AFM free magnetic layer, wherein the ferromagnetic MTJ comprises a free magnetic layer, a fixed magnetic layer (Fig. 1B, 1102 and Paragraph 31), and a barrier material (Fig. 1B, 1103 and Paragraph 31) between the free magnetic layer and the fixed magnetic layer.
With respect to claim 15, Yi teaches that the free magnetic layer comprises an AFM material including one of: Ir, Pt, Mn, Pd, Fe (Paragraph 32) and a quasi-two-dimensional triangular AFM including Ni(1-x)MxGa2S4, where 'M' includes one of: Mn, Fe, Co or Zn.  
With respect to claim 16, Yi teaches that the AFM material is approximately 1 to 20 nm in thickness (Paragraph 17).  
With respect to claim 17, Yi teaches that the SOC material of the SOC interconnect includes 3D materials such as one or more of (3-Tantalum ((3-Ta), Ta, 1-Tungsten (3-W), W, Pt, Copper (Cu) doped with elements such as Iridium, Bismuth and any of the elements of 3d, 4d, 5d and 4f, 5f periodic groups (Paragraph 32).  
With respect to claim 18, Yi teaches that the SOC material comprises one or more of: Pt, Ta, W, WOx, CuBi, BiOx, Bi2Se3, Bi2Sb3, SrIrO3, and a stack of LaAlO3 (LAO) and SrTiO3 (Paragraph 32).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, in view of Buhrman et al (U.S. Pub #2017/0178705)
With respect to claims 6 and 19, Yi does not teach that the SOC material is approximately 1 to 20 nm in thickness.
Buhrman teaches a SOC material that is approximately 1 to 20 nm in thickness (Paragraph 159, 163, and 170).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the SOC material of Yi to have a thickness of approximately 1-20 nm as taught by Buhrman in order to achieve the predictable of generating a spin-polarized current during operation (Paragraph 159). 

Allowable Subject Matter
Claims 7-10 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826